DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-12, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. US2021/0049391 hereinafter referred to as Zou in view of Campbell et al. US2018/0084240 hereinafter referred to as Campbell.


As per Claim 1, Zou teaches a method for liveness detection, comprising: acquiring a first depth map captured by a depth sensor and a first target image captured by an image sensor; (Zou, Paragraph [0104], RGB image utilized for face/landmark detection. Landmark location mapped to depth image. Paragraph [0046], RGB captured by image sensors. Paragraph [0047] depth sensors capture depth image)

Zou does not explicitly teach performing quality detection on the first depth map to obtain a quality detection result of the first depth map; and 
	Campbell teaches performing quality detection on the first depth map to obtain a quality detection result of the first depth map; and (Campbell, Paragraph [0073], depth map quality module determines the quality of the depth map)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Campbell into Zou because by determining the quality of the depth map and improving the depth map to be used by Campbell will improve the depth map to be used for liveness detection of Zou.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.


As per Claim 2, Zou in view of Campbell teaches the method according to claim 1, wherein the depth sensor is a Time-of-Flight (ToF) sensor or a structured light sensor, or wherein the image sensor is a Red-Green-Blue (RGB) sensor or a near-infrared sensor. (Zou, Figure 1, 104, image sensors and 136, depth sensor, Paragraph [0046]-[0047])
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 3, Zou in view of Campbell teaches the method according to claim 1, wherein performing quality detection on the first depth map to obtain the quality detection result of the first depth map comprises: determining at least one invalid position in a region corresponding to the target object in the first depth map: and obtaining the quality detection result of the first depth map based on the at least one invalid position in the region corresponding to the target object. (Campbell, Paragraph [0073], depth map quality module, detect depth values at positions that contain valid/invalid values)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 4, Zou in view of Campbell teaches the method according to claim 3, wherein obtaining the quality detection result of the first depth map based on the at least one invalid position in the region corresponding to the target object comprises: obtaining the quality detection result of the first depth map based on a proportion of the at least one invalid position in the region corresponding to the target object; or obtaining the quality detection result of the first depth map based on the at least one invalid position in the region corresponding to the target object and a weight corresponding to the at least one invalid position. (Campbell, Paragraph [0073], depth map quality module, detect depth values at positions that contain valid/invalid values. Zou, Paragraph [0104], target object in image) 
The rationale applied to the rejection of claim 3 has been incorporated herein. 


As per Claim 5, Zou in view of Campbell teaches the method according to claim 3, wherein determining at least one invalid position in the region corresponding to the target object in the first depth map comprises:  36determining a position in the region corresponding to the target object, which has a depth value equal to zero, as the invalid position.  (Campbell, Paragraph [0073], depth map quality module, detect depth values at positions that contain valid/invalid values) 
The rationale applied to the rejection of claim 3 has been incorporated herein. 


As per Claim 6, Zou in view of Campbell teaches the method according to claim 3, further comprising: performing key point detection on the first target image to obtain key point information of the target object; and determining, based on the key point information of the target object, the region corresponding to the target object from the first depth map.  .  (Zou, Paragraph [0104], RGB image utilized for face/landmark detection. Landmark location mapped to depth image. Depth image used to determine liveness. Key Point Information are face/landmarks)
The rationale applied to the rejection of claim 3 has been incorporated herein. 


As per Claim 7, Zou in view of Campbell teaches the method according to claim 1, wherein performing quality detection on the first depth map to obtain the quality detection result of the first depth map comprises: processing the first depth map through a first neural network to obtain a quality confidence score corresponding to the first depth map; and obtaining the quality detection result of the first depth map based on the quality confidence score corresponding to the first depth map.  (Campbell, Paragraph [0073], depth map quality module determines the quality of the depth map)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 8, Zou in view of Campbell teaches the method according to claim 1, wherein determining the liveness detection result of the target object in the first target image based on the quality detection result of the first depth map comprises: in response to the quality detection result of the first depth map being qualified in quality, obtaining the liveness detection result of the target object based on the first depth map and the first target image.  (Zou, Paragraph [0104], RGB image utilized for face/landmark detection. Landmark location mapped to depth image. Depth image used to determine liveness. Paragraph [0101]. This method will be performed regardless of poor quality of depth data.)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 9, Zou in view of Campbell teaches the method according to claim 8, wherein obtaining the liveness detection result of the target object based on the first depth map and the first target image comprises: obtaining first feature information based on the first depth map; obtaining second feature information based on the first target image; and obtaining the liveness detection result of the target object based on the first feature information and the second feature information.  (Zou, Paragraph [0104], RGB image utilized for face/landmark detection. Landmark location mapped to depth image. Depth image used to determine liveness. This method will be performed regardless of poor quality of depth data. Feature data are face/landmarks)
The rationale applied to the rejection of claim 8 has been incorporated herein.

As per Claim 11, Zou in view of Campbell teaches the method according to claim 8, wherein obtaining the liveness detection result of the target object based on the first depth map and the first target image comprises: obtaining the liveness detection result of the target object based on the first depth map and key point information of the target object contained in the first target image.  (Zou, Paragraph [0104], RGB image utilized for face/landmark detection. Landmark location mapped to depth image. Depth image used to determine liveness. This method will be performed regardless of poor quality of depth data. Key Point Information are face/landmarks)
The rationale applied to the rejection of claim 8 has been incorporated herein.

As per Claim 12, Zou in view of Campbell teaches the method according to claim 11, wherein obtaining the liveness detection result of the target object based on the first depth map and the key point information of the target object contained in the first target image comprises: obtaining first feature information based on the first depth map and the key point information of the target object; obtaining second feature information based on the key point information of the target object and the first target image; and determining the liveness detection result of the target object based on the first feature information and the second feature information.  (Zou, Paragraph [0104], RGB image utilized for face/landmark detection. Landmark location mapped to depth image. Depth image used to determine liveness. This method will be performed regardless of poor quality of depth data. Feature data are face/landmarks)
The rationale applied to the rejection of claim 11 has been incorporated herein.

As per Claim 15, Zou in view of Campbell teaches the method according to claim 12, wherein determining the liveness detection result of the target object based on the first feature information and the second feature information comprises: performing full connection processing on the first feature information and the second feature information to obtain third feature information; and determining the liveness detection result of the target object according to the third feature information.  (Zou, Paragraph [0104], RGB image utilized for face/landmark detection. Landmark location mapped to depth image. Depth image used to determine liveness. Since the landmarks location are mapped to depth image. Features are combined with features in depth image)
The rationale applied to the rejection of claim 12 has been incorporated herein.

As per Claim 19, Claim 19 claims an apparatus for liveness detection performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 20, Claim 20 claims a non-transitory computer-readable storage medium, having stored thereon computer program instructions that, when executed by a computer, cause the computer to perform the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. US2021/0049391 hereinafter referred to as Zou in view of Campbell et al. US2018/0084240 hereinafter referred to as Campbell as applied to Claim 15 and further in view of Madzhunkov et al. US2019/0147676 hereinafter referred to as Madzhunkov.

As per Claim 16, Zou in view of Campbell teaches the method according to claim 15, 
Zou in view of Campbell does not explicitly teach wherein determining the liveness detection result according to the third feature information comprises: obtaining, based on the third feature information, a probability of the target object being a living body; and determining a liveness detection result of the target object according to the probability of the target object being a living body.  
Madzhunkov teaches wherein determining the liveness detection result according to the third feature information comprises: obtaining, based on the third feature information, a probability of the target object being a living body; and determining a liveness detection result of the target object according to the probability of the target object being a living body.  (Madzhunkov, Figure 13, Paragraph [0145])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Madzhunkov into Zou in view of Campbell because by providing alternate means to determine liveness of a target object such as utilizing probability will improve the accuracy of the liveness detection algorithm of Zou.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 16.


Allowable Subject Matter
Claims 10, 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666